

EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 27, 2018, is entered into by and among HOOPER
HOLMES, INC., a New York Corporation (“Borrower”), each of the undersigned
financial institutions (individually each a “Lender” and collectively “Lenders”)
and SWK FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of May 11, 2017, which amended and restated
that certain Credit Agreement, dated as of April 17, 2015, by and among the
Borrower, Agent and Lenders (as heretofore amended and as the same may be
further amended, modified or restated from time to time, being hereinafter
referred to as the “Credit Agreement”; capitalized terms used in this Amendment
are defined in the Credit Agreement unless otherwise stated);
WHEREAS, Borrower, Agent and Lenders desire to enter into an immediate initial
forbearance to allow for further discussions among Borrower, Agent and Lenders
regarding a resolution acceptable to Borrower, Agent and Lenders; and
WHEREAS, Borrower, Agent and Lenders desire and are willing, to amend the Credit
Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
No Waiver; Existing Forbearance


1.1    Nothing contained in this Amendment or any other communication between
Agent, any Lender, Borrower or any other Loan Party shall be a waiver of any
past, present or future violation, Default or Event of Default of Borrower under
the Credit Agreement or any Loan Document. Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Agent or any Lender
to exercise any right, privilege or remedy as a result of the violations set
forth above shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of


1
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




the Credit Agreement or any Loan Document or any other contract or instrument or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrower or any rights, privilege or remedy of Agent or any Lender
under the Credit Agreement or any Loan Document or any other contract or
instrument. Nothing in this Amendment shall be construed to be a consent by
Agent or any Lender to any prior, existing or future violations of the Credit
Agreement or any Loan Document.
1.2    Borrower is hereby notified that irrespective of (i) any waivers or
consents previously granted by Agent or any Lender regarding the Credit
Agreement and the Loan Documents, (ii) any previous failures or delays of Agent
or any Lender in exercising any right, power or privilege under the Credit
Agreement or the Loan Documents or (iii) any previous failures or delays of
Agent or any Lender in the monitoring or in the requiring of compliance by
Borrower with the duties, obligations and agreements of Borrower in the Credit
Agreement and the Loan Documents, Borrower will be expected to comply strictly
with its duties, obligations and agreements under the Credit Agreement and the
Loan Documents.


1.3    For the avoidance of doubt, nothing set forth in this Amendment shall
have any effect on the forbearance provided for in Section 1.1 of that certain
Fifth Amendment to Amended and Restated Credit Agreement dated as of May 31,
2018 (the “Forbearance”).


ARTICLE II
Amendments to Credit Agreement
2.1Amendment to Section 2.1.1. Effective as of the date hereof, Section 2.1.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:
“2.1.1    Term Loan Commitments.
(a)    (i)    The Lenders, severally and for themselves alone, made (i) a term
loan (the “Original Term Loan”) in connection with the Existing Credit Agreement
in the original principal amount of $5,000,000 and (ii) an additional term loan
(“Additional Term Loan” and together with the Original Term Loan, collectively
the “Closing Date Term Loan”) on the Closing Date in the original principal
amount of $2,824,123.80, resulting in an aggregate, outstanding principal amount
of $6,500,000 as of the Closing Date.
(ii)    The Lenders, severally and for themselves alone, made an additional term
loan to Borrower, on or about August 8, 2017, in the amount of $2,000,000 (the
“August 2017 Term Loan”).
(iii)    The Lenders, severally and for themselves alone, made additional term
loans to Borrower, pursuant to that certain Fourth Amendment to Amended and
Restated Credit Agreement dated as of May 8, 2018, in the aggregate amount of
$1,500,000 (collectively, the “May 2018 Term Loan”).


2
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




(iv)    As of August 27, 2018 (and in addition to any additional advances of the
Term Loan described in Section 2.1.1(b) below) (x) the outstanding principal
balance of the Closing Date Term Loan is $6,500,000.00, (y) the outstanding
principal balance of the August 2017 Term Loan is $1,750,000.00 and (z) the
outstanding principal balance of the May 2018 Term Loan is $1,500,000.
(b)    Subject to the terms and conditions set forth in that certain Fifth
Amendment to Amended and Restated Credit Agreement dated as of May 31, 2018 (the
“Fifth Amendment”), each Lender, severally and for itself alone, agrees to make
additional term loans to Borrower (each such loan, individually and
collectively, the “Fifth Amendment Term Loan”) in an aggregate amount equal to
such Lender’s applicable Pro Rata Share of $7,907,000. During the period
beginning on June 1, 2018 and ending on August 28, 2018, so long as Borrower is
in compliance with the covenants set forth in the Fifth Amendment, Lenders shall
make additional advances within two (2) Business Days of the written request
therefore to Agent, in an amount not to exceed $7,907,000 in the aggregate and
subject to a distribution schedule as reasonably agreed to by Agent and Borrower
from time to time. The Additional Term Loan, the Original Term Loan, the August
2017 Term Loan, the May 2018 Term Loan and the Fifth Amendment Term Loan shall
be deemed a single term Loan (each such loan, individually and collectively, the
“Term Loan”). The Commitments of Lenders to make the Fifth Amendment Term Loan
(or any portion thereof) shall terminate concurrently with the making of the
Fifth Amendment Term Loan (or any portion thereof) in accordance with this
Section 2.1.1(b). The Loan is not a revolving credit facility, and therefore,
any amount thereof that is repaid or prepaid by Borrower, in whole or in part,
may not be re-borrowed. Borrower, Agent and Lenders each hereby acknowledge and
Agree that, as of the execution of that certain Eighth Amendment to Amended and
Restated Credit Agreement, dated as of August 27, 2018, by and among Borrower,
Agent and Lenders, the outstanding principal balance of the Fifth Amendment Term
Loan that has previously been advanced to Borrower is equal to $6,667,000.
(c)    Notwithstanding anything set forth in this Agreement (including, without
limitation, Section 2.9 hereof) or any other Loan Document to the contrary, the
remaining principal balance of the August 2017 Term Loan, the May 2018 Term Loan
and the Fifth Amendment Term Loan, together with all interest accrued in
relation thereto, shall be due and payable on or prior to September 4, 2018.”
ARTICLE III
Conditions Precedent and Post-Closing Obligations


3
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




3.1    Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent in a manner satisfactory
to Agent, unless specifically waived in writing by Agent in its sole discretion:
A.    Agent shall have received this Amendment and the Reaffirmation of the
Amended and Restated Guarantee and Collateral Agreement, duly executed by all
parties thereto.
B.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.
C.    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.
D.    Agent shall have received payment, for the benefit of Lenders, of a
commitment fee in connection with the Fifth Amendment Term Loan in the amount of
$158,140, which fee shall be deemed fully earned and nonrefundable as of the
date hereof. The commitment fee due hereunder will be capitalized into the Term
Loan, and the outstanding principal balance of the Term Loan shall be increased
by an amount equal to such payment of the commitment fee with no further action
by Agent, Lenders or Borrower.


4
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




3.2    Post-Closing Obligations. Borrower shall comply with each of the
additional covenants and requirements at all times prior to the payment in full
of the Obligations, the failure of which would constitute an immediate Event of
Default and termination of the Forbearance:
A.    On the first Business Day of each week, Borrower shall provide to Agent an
updated cash flow forecast for Borrower substantially in the form attached
hereto as Exhibit A, as well as a cumulative comparison of actual results to
prior cash flow projections delivered by Borrower to Agent in form and substance
acceptable to Agent. Such cash flow forecast will also detail the Borrower’s
accounts receivable, accounts payable and accrued liabilities with days aging.
B.    Borrower’s actual expenses for the period covered in the cash flow
forecast attached hereto as Exhibit A shall not exceed the budget amounts for
such expenses by more than 15% unless otherwise agreed to by Agent in its sole
discretion.
C.    Borrower shall continue to use reasonable best efforts to identify
potential acquirers or investors and to effectuate a transaction that results in
a merger, acquisition, or similar material investment (the “Transaction”) in
Borrower as imminently as reasonably possible.
D.    Borrower further agrees to cooperate with Agent and potential acquirers
and investors and to use reasonable best efforts to assist all parties in
completing the Transaction. In addition, Borrower shall continue to engage a
financial advisor (the “Advisor”), reasonably acceptable to Agent to advise and
represent Borrower in relation to the Transaction, until the earlier of the
consummation of such Transaction or the payment in full of the Obligations.
E.    Unless otherwise agreed to by Agent in its commercially-reasonable
discretion, Borrower shall meet or exceed any milestone or deadlines established
by the Advisor from time to time in relation to the Transaction, as such
milestones or deadlines shall be agreed to by Agent and Borrower from time to
time in their commercially reasonable discretion.
ARTICLE IV
Ratifications, Representations and Warranties


5
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.
4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’s directors have authorized the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith; (c) the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date (except to
the extent such representations and warranties expressly relate to an earlier
date); and (d) except as disclosed to Agent, Borrower has not amended its
organizational documents since the date of the Credit Agreement.
ARTICLE V


6
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




Miscellaneous Provisions
5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.
5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel.
5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.
5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.


7
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------




5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.
5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




8
[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above‑written.
BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By:        
Name:         
Title:                            


































































[Signature Page]
Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------











AGENT AND LENDER:


SWK FUNDING LLC,
as Agent and a Lender


By:     SWK Holdings Corporation,
its sole Manager





By:         
Name:     Winston Black
Title:     Chief Executive Officer






[Signature Page]
Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------






REAFFIRMATION OF
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Eighth Amendment to Amended
and Restated Credit Agreement, dated as of August 27, 2018 (the “Amendment”),
and acknowledges and reaffirms its obligations owing to Agent and the Lenders
under that certain Amended and Restated Guarantee and Collateral Agreement,
dated as of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan
Documents to which it is a party, and agrees that such Guarantee and Loan
Documents are and shall remain in full force and effect. Although Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.


[Signatures Follow]


[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------











HOOPER HOLMES, INC.,
a New York corporation




By:        
Name:        
Title:        




PROVANT HEALTH SOLUTIONS, LLC,
a Rhode Island limited liability company




By:        
Name:        
Title:        




HOOPER WELLNESS, LLC,
a Kansas limited liability company




By:        
Name:        
Title:        




ACCOUNTABLE HEALTH SOLUTIONS, LLC,
a Kansas limited liability company




By:        
Name:        
Title:        




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:        
Name:        
Title:        






[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077

--------------------------------------------------------------------------------







HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Holmes, Inc.,
its Manager


By:            
Name:        
Title:        




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Holmes, Inc.,
its sole Member


By:        
Name:        
Title:        




[Hooper] Eighth Amendment to A&R Credit Agreement
#60049077